            Case 5:20-cv-00565-LCB Document 61 Filed 09/06/21 Page 1 of 2                 FILED
                                                                                 2021 Sep-06 PM 02:23
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

 EDWIN BANKS,

                       Petitioner,

 v.                                                   CIVIL ACTION NO.
                                                      5:20-cv-00565-LCB
 SECRETARY, DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,

                       Respondent.                    UNOPPOSED




      MOTION FOR CONTINUANCE OF TELEPHONE CONFERENCE

       Respondent moves for a continuance of one week, until September 14, 2021,

of the telephone conference set by the Court in its order of September 2, 2021 (Doc.

60) and presently scheduled for 2:30 p.m. on September 7, 2021. As grounds for this

motion, Respondent states as follows:

       1.       Assistant United States Attorney Don B. Long, lead counsel on this

case, has become unavailable due to a medical issue which transpired on the morning

of the date of this filing.

       2.       Assistant United States Attorney John D. Saxon, Jr., co-counsel, just

entered an appearance in this case two business days ago and has not had the

opportunity to become fully apprised of all relevant issues in the case.
             Case 5:20-cv-00565-LCB Document 61 Filed 09/06/21 Page 2 of 2




        3.       In order for counsel to be adequately prepared to address the Court

regarding this matter, Respondent requests a continuance of one week of the

telephone conference set for September 7.

        4.       No party will be prejudiced by the granting of this motion. Counsel for

Respondent has conferred with Petitioner’s counsel in this case, and this motion is

unopposed.

        WHEREFORE, PREMISES CONSIDERED, Respondent respectfully

requests that the Court issue an order granting a continuance of one week, until

September 14, 2021, of the telephone conference presently set for September 7,

2021.

Date: September 6, 2021                          Respectfully submitted,

                                                 PRIM F. ESCALONA
                                                 UNITED STATES ATTORNEY

                                                 s/ John D. Saxon, Jr.
                                                 John D. Saxon, Jr.
                                                 Assistant U.S. Attorney
                                                 U.S. Attorney’s Office
                                                 1801 Fourth Avenue North
                                                 Birmingham, Alabama 35203
                                                 (205) 244-2001




                                             2
